                                    Case 2:21-cv-01380-CMR Document 1-1 Filed 03/23/21 Page 1 of 4

                                                          Exhibit A to the Complaint
Location: Philadelphia, PA                                                                          IP Address: 98.114.58.132
Total Works Infringed: 34                                                                           ISP: Verizon Fios
 Work      Hashes                                                               UTC          Site         Published      Registered   Registration
 1         Info Hash:                                                           02/20/2021   Blacked      01/23/2021     02/09/2021   PA0002276146
           74B6C4B2142320EF173D23A437202D324DB588BF                             16:34:10
           File Hash:
           A3DF8C921FB6A10C3FB6324B17383D1C711F4D7A024F3A50CAE1367F126CDAE0
 2         Info Hash:                                                           01/02/2021   Blacked      11/09/2020     12/09/2020   PA0002274940
           7305155D3B1796DF506B513F8A9E58AA7AAC6C39                             17:25:35     Raw
           File Hash:
           F5C15FFC929D749BB71F63C84A287BC94E20C3325091EBE2349C35BC588A6100
 3         Info Hash:                                                           01/02/2021   Blacked      10/12/2020     10/22/2020   PA0002261809
           8A705E0A2620A2D76770FFA5C03AB5CFB80B90DC                             15:16:17     Raw
           File Hash:
           D9D80A46E30C75292B548B9FB7B079B0CDA718926F48544AA4B707B427DEAD71
 4         Info Hash:                                                           01/02/2021   Blacked      11/30/2020     01/04/2021   PA0002277037
           3E47999F76D4CC3E1A9147879EC5715BEB53BD08                             13:56:16     Raw
           File Hash:
           1A6D9543588F18DDEB59826061D8D36E372B67A8B68366F4035CD308E9604EB3
 5         Info Hash:                                                           01/02/2021   Blacked      12/14/2020     12/28/2020   PA0002269086
           31BCFE0C63140A09ADD23EB04EC95EBB7AD84C39                             13:22:02     Raw
           File Hash:
           89E1C3784A48F5050C3F93E8C7226914FB3E32D58CC9ED07C231A2E465E14776
 6         Info Hash:                                                           01/02/2021   Blacked      10/26/2020     11/18/2020   PA0002272624
           00BA70A078F13AE839958FBA18AC5BB33B1704EE                             13:05:44     Raw
           File Hash:
           B67B8E039D337933CA821EF10D89DB0D8FC6EBE0618BF96BACDD7B0DC1360E49
 7         Info Hash:                                                           01/02/2021   Blacked      12/07/2020     12/28/2020   PA0002269082
           957F8326029DE1CDC0FBEFE8DFFF74ED3D9A5608                             12:55:53     Raw
           File Hash:
           DFB38683B126E2B174C9E84454E19727BAACB4FBD834B8F33BB930EEC44D0706
 8         Info Hash:                                                           01/02/2021   Blacked      11/16/2020     11/30/2020   PA0002266360
           0A9EF185B223767F424C05305222E7F14C10C734                             09:27:33     Raw
           File Hash:
           F949F9F17DF3AA3250701D1C97A6109FC5A82305A137E17785F82FD1E2C0F588
                                Case 2:21-cv-01380-CMR Document 1-1 Filed 03/23/21 Page 2 of 4

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         01/02/2021   Blacked   11/23/2020   12/09/2020   PA0002274806
       DA9FBFFC088AD92001B561EC5A41ECAF118B8875                           02:35:04     Raw
       File Hash:
       D9FBBD612DCE61B63876FAE24CE33FFD3284FE217088B3B900002FBFF455E5D9
10     Info Hash:                                                         01/02/2021   Blacked   12/21/2020   01/05/2021   PA0002269958
       2313B23C86785158E17F3BFC7FA1E7BAF8908A7B                           02:03:52     Raw
       File Hash:
       F6DC2C223735C7095C45156829763939FA9DCB15D19D61F38B1226B9B947FC0B
11     Info Hash:                                                         01/02/2021   Blacked   10/19/2020   11/05/2020   PA0002263389
       E6D50AAE69A4485E7C9EBDF39A8B2651D4498D95                           01:52:00     Raw
       File Hash:
       9CD11C3E531C2D0649D76701C70B9D06D35FAFBFF3A251A8B790FCC71A7E4AA0
12     Info Hash:                                                         01/02/2021   Blacked   11/02/2020   11/24/2020   PA0002265968
       090FC56A234EDD703DC3EC3ECB75989FA1D02917                           01:51:47     Raw
       File Hash:
       222D59260952B32802128BC48A36BB788408D33F83128B2D9F48D7AE9D7B385E
13     Info Hash:                                                         10/18/2020   Blacked   10/05/2020   10/22/2020   PA0002261806
       7C05970693631664015FA0BA24831A5B6B9EC79F                           17:04:56     Raw
       File Hash:
       9B25E11D198FB0C68CFFE7B3DB693C4E549E9F06233EE1E20DBFE7FDBA3C7EEC
14     Info Hash:                                                         10/18/2020   Blacked   09/07/2020   09/29/2020   PA0002258685
       5C8BA544306FFC42074EF43606352DA8A8E24B1C                           12:49:20     Raw
       File Hash:
       947B78D6EBCC7259ECAF02F029868B747BF48DF18C830C9D165238B848EA835B
15     Info Hash:                                                         10/18/2020   Blacked   08/31/2020   09/05/2020   PA0002255473
       C133D6E28E71854F7C9E476BE465CD63BE1C8C2B                           12:34:08     Raw
       File Hash:
       C3066DC940D2CE6351DAEA891B40F962251B482354FCA3A5F20AE3F5B9F94773
16     Info Hash:                                                         10/18/2020   Blacked   09/14/2020   09/29/2020   PA0002258688
       3AD113146AB30294B13B3B0CC341A2D9BBBF0A67                           12:29:18     Raw
       File Hash:
       674CBE3EC3181117CC11DB32FEED40EE7874819397EC031284DC09893EB65E43
17     Info Hash:                                                         10/18/2020   Blacked   08/10/2020   08/18/2020   PA0002253097
       4B63E6F9555061E972578913C92B7B1DC4E58764                           11:54:42     Raw
       File Hash:
       5C65BEEF3B3773BFC91719C8CFE389D49DD8416CA8EEC630985FFFA7216250D2
                                Case 2:21-cv-01380-CMR Document 1-1 Filed 03/23/21 Page 3 of 4

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         10/18/2020   Blacked   08/03/2020   08/31/2020   PA0002265631
       BE4B46F6A8ABD1186B038D994500B6EB1DD7EF7E                           11:38:00     Raw
       File Hash:
       684FE6046532A3C8C95795967C62F4D68F1C62AEDF616E01E2DBE8BBCDB23C91
19     Info Hash:                                                         10/18/2020   Blacked   07/27/2020   08/11/2020   PA0002252262
       BFEDDA42C57B434CDBE2560CA5ACA20C241B1255                           11:27:11     Raw
       File Hash:
       D393DCDB5DF5B4BF08DA211B12536FA8C7C3B8928C959E2F38C282084BEC2AB8
20     Info Hash:                                                         10/18/2020   Blacked   08/17/2020   09/05/2020   PA0002255472
       0845CA27F4E0DFF04CDF9748A7E708743BBD1419                           11:03:19     Raw
       File Hash:
       A625D7A8E8B8DE4A331E4B216EE3744A82B525E5F47C46FB4030519CF44A66D3
21     Info Hash:                                                         10/18/2020   Blacked   08/24/2020   09/05/2020   PA0002255474
       E1BE70247F577325171B575345E5401BA627CE46                           10:52:09     Raw
       File Hash:
       2621A5EE4373A526C5F54686C1CEC6E92CC69B6B2B7FE78AF3DF2068B311DB2E
22     Info Hash:                                                         10/18/2020   Blacked   09/28/2020   10/22/2020   PA0002261800
       31A8F8D6F5F44439A0746AC2A1FEECBC46A39FEB                           10:27:10     Raw
       File Hash:
       722D74E39C11DDEF29652D55415EA1762EF6EC36A73642EC20CDEFBAB5FE5906
23     Info Hash:                                                         10/18/2020   Blacked   09/21/2020   09/29/2020   PA0002258687
       D038231EA01AF439C3664135051CDD33B5CB1032                           10:24:22     Raw
       File Hash:
       6FB0C33131D8E77CFBD1AFACE91E1FB736ADD1C537C1AE7B7397A10536993050
24     Info Hash:                                                         07/26/2020   Blacked   07/25/2020   08/11/2020   PA0002252256
       1902DE7B974CAE62FB7A5DE639C19031FC126C4B                           16:05:43
       File Hash:
       781B373FEF7FD1DB9FFCC80BE5795BB9A4321D3C081FC38E6B983D49B1551E4A
25     Info Hash:                                                         07/26/2020   Blacked   06/27/2020   07/17/2020   PA0002248593
       9A02A2CCF0111C7FDD71DC48E5C0E571C9738BFE                           10:47:16
       File Hash:
       83BEB29FBAF38E521324E5DC2537924624EC9C8C7ADE7A01813F6264BFBD51BC
26     Info Hash:                                                         07/23/2020   Blacked   11/16/2017   11/21/2017   PA0002098042
       4A1780EB0A60E46C96E4099F658B26C45D741B00                           03:59:50
       File Hash:
       CE5DDF0B2E8D0BCF73EC62DF62E931C1161177264A9B9E1DDAC9A8784A9E8751
                                Case 2:21-cv-01380-CMR Document 1-1 Filed 03/23/21 Page 4 of 4

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         07/21/2020   Blacked   07/06/2020   07/20/2020   PA0002248962
       3EDEAC15127BDACFB1FC2C2B1CE331BD44085301                           21:21:26     Raw
       File Hash:
       1674E144EF320392B42794F61A74E5E1AE265BD64258D03D2839B179458F1FE1
28     Info Hash:                                                         07/21/2020   Blacked   06/29/2020   07/17/2020   PA0002248598
       0FCDD7A927CCE574B5F4A1086AEF7368D2757D24                           21:19:35     Raw
       File Hash:
       21296AC9008878646DEDA2AC962C2AA132260CAE722DC81C4D36DEFB404EFCB2
29     Info Hash:                                                         07/21/2020   Blacked   07/20/2020   08/11/2020   PA0002252263
       AB1479022A1F4AEDC52D48AA2AB45380C18B7FDE                           21:08:02     Raw
       File Hash:
       D199ACE7CD06637DD2D6E8A8679A8DA1AB5A1FB28638536F51C9B42FE8F5A177
30     Info Hash:                                                         07/21/2020   Blacked   06/22/2020   07/16/2020   PA0002248579
       E0F3D26D0FF6423580E8A4442C01C6D08B6D0CB3                           20:54:21     Raw
       File Hash:
       E2D262EA08DD8312B70869775BAAC8C5A2C74D4060781ED78CC5230E69221FE3
31     Info Hash:                                                         07/21/2020   Blacked   07/13/2020   07/20/2020   PA0002248963
       EA1A4CD08206ABFDE2CC91729E7A61A869FC6E87                           20:52:38     Raw
       File Hash:
       DBC9AA48D163CC586B5F8BD1A8338084EDF25E688F2CAFAE9EC56338C8C850D9
32     Info Hash:                                                         06/22/2020   Blacked   06/15/2020   07/17/2020   PA0002248596
       E06A04D8BB96B2E83894AE1651A8D08CDD6E6CB1                           05:36:54     Raw
       File Hash:
       5EC6B2F1B5A8D0ED3C3A1B1F524108FE529BEFB3833D358B573AC71500638B7B
33     Info Hash:                                                         06/02/2020   Blacked   06/01/2020   06/25/2020   PA0002255508
       2B524B6F6E4161A83F548199A67119ECC8EFCF67                           08:42:32     Raw
       File Hash:
       97EB70F552093092567A108F4051DEAC4E1695D5755720EC521496BD086F3205
34     Info Hash:                                                         06/01/2020   Blacked   05/23/2020   06/22/2020   PA0002245638
       1B85877B1F9634D575BC7A9A581403999E54D1AB                           21:54:38
       File Hash:
       B3FC20EEB6FE8C380715BB7802806165AB3E8B84564A236D8C6FC1F1E195AE1A
